DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1- Step 1: The claim is directed towards a method comprising receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information comprising of a portion of 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “…receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information…” can be interpreted as collecting and analyzing data. This process can be a mental process, as a person can write data down and make judgement on whether the retrieved information is can be integrated. Further, the claim recites, “displaying the comment integration information”. In this step, a person can visualize the combination of the retrieve comment and after determining and analyzing that the comment information can be united is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…receiving search result information that is 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving search result information in response to the search request and determining based on the search results information according to the comment integration information is to be integrated is recited at a high level of generality. The performing step of “receiving search result information that is in response to a search request, wherein the search result information comprises at least one piece of comment information associated with search information carried in the search request” and “determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated” is merely collecting information and analyzing which comment information can be aggregated and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). 

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an 

Appropriate correction is required.

Claim 2 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 2 recites the same abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated comprises: integrating, based on a preset integration template, the portion or all of the comment information carried in the search result information to obtain the comment integration information; or obtaining, from the search result information, the comment integration information after the portion or all of the comment information is integrated”. The “determining” and “integrating” is merely instructions of collecting, analyzing, and displaying an aggregated information, and therefore, does not amount to significantly more than the abstract idea. 

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1, therefore, claim 3 recites the same abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “the displaying the comment integration information comprises: displaying the comment 

Claim 4 is dependent on claim 3 which is further dependent on claim 1 and includes all the limitation of claim 1, therefore claim 4 recites the same abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “receiving a publishing operation that is input by a user and that is based on the comment integration information; and publishing comment information of the user based on the publishing operation”. The “receiving a publishing operation that is input by a user and that is based on the comment integration information; and publishing comment information of the user based on the publishing operation“ is merely generic computer component of displaying information to the user according to the user request, and therefore, does not amount to significantly more than the abstract idea. 

Claim 5 is dependent on claim 1 and includes all the limitation of claim 1, therefore claim 4 recites the same abstract idea of “Mental Process” specifically observing and evaluating under the human mind. The claim recites limitations of “before the receiving search result information that is in response to a search request, the 

Claim 6 is dependent on claim 1 and includes all the limitation of claim 1, therefore, claim 6 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the comment information comprises at least one of the following: identification information, a comment content, and a commenting time of a commenting user”. This process can be accomplished mentally, as a generic computing system merely collects comment information in which comprises the user request when made, and therefore, does not amount to significantly more than the abstract idea. 

Regarding claim 7- Step 1: The claim is directed towards a method comprising receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information comprising of a portion of comments and displaying the comment integration information, and therefore is a process, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 7 recites claim language of “…receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information…” can be interpreted as collecting and analyzing data. This process can be a mental process, as a person can write data down and make judgement on whether the retrieved information is can be integrated. Further, the claim recites, “displaying the comment integration information”. In this step, a person can visualize the combination of the retrieve comment and after determining and analyzing that the comment information can be united is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 7 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration 
	

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving search result information in response to the search request and determining based on the search results information according to the comment integration information is to be integrated is recited at a high level of generality. The performing step of “receiving search result information that is in response to a search request, wherein the search result information comprises at least one piece of comment information associated with search information carried in the search request” and “determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated” is merely collecting information and analyzing which comment information can be aggregated and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). 

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of 

Appropriate correction is required.

Claim 8 is dependent on independent claim 7 and includes all the limitation of claim 7, therefore, claim 8 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “before the obtaining at least one piece of comment information associated with search information carried in the search request, the method further comprises: if a crawled webpage document comprises corresponding comment information, extracting the comment information in the webpage document; and establishing an index relationship between a title of the webpage document and the comment information in the webpage document”. This process can be accomplished mentally, as the claim merely recites receiving information and analyzing the information that will be requested for display is merely collecting and analyzing under the human mind, and therefore, does not amount to significantly more than the abstract idea. 

Claim 9 is dependent on dependent claim 8 which is dependent on independent claim 7 and includes all the limitation of claim 7, therefore, claim 9 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the obtaining at least one piece of comment information associated with search information carried in the search request comprises: 

Claim 10 is dependent on dependent claim 9 which is dependent on claim 8 which is further dependent on independent claim 7 and includes all the limitation of claim 7, Therefore, claim 10 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “before the determining, based on the index relationship, that the comment information in the webpage document is the comment information associated with the search information carried in the search request, the method further comprises: segmenting the title of the webpage document to determine segmented words of the title of the webpage document; segmenting a content of the search information to determine segmented words of the search information; and if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document”. This process can be accomplished mentally, as the generic computing system is merely obtaining data to determine how to analyze the data before displaying 

Claim 11 is dependent on claim 10 which is dependent on claim 9 which dependent on claim 8  which is further dependent on independent claim 7 and includes all the limitation of claim 7, Therefore, claim 11 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “after the segmenting a content of the search information to determine segmented words of the search information, the method further comprises: performing stop word filtering on the segmented words of the search information to obtain filtered segmented words of the search information; and if the segmented words of the title of the webpage document comprise the filtered segmented words of the search information, determining that the search information matches the title of the webpage document”. This process can be accomplished mentally, as a generic computing system is merely obtaining data and analyzing to determine a match in which is merely obtaining and evaluating under the human mind, and therefore, does not amount to significantly more than the abstract idea. 

Claim 12 is dependent on independent claim 7 and includes all the limitation of claim 7, therefore, claim 12 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “after the obtaining at least one piece of comment information associated with search information carried in the search request, the method further comprises: 

Claim 13 is dependent on claim 12 which is dependent on independent claim 7 and includes all the limitation of claim 7, therefore, claim 13 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the determining a similarity between the search 

Claim 14 is dependent on claim 12 which is further dependent on independent claim 7 and includes all the limitation of claim 7, therefore, claim 14 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the determining a similarity between the search information and the title of the webpage document to which the comment information belongs comprises: segmenting a content of the search information to determine segmented words of the search information; generating, based on the segmented words of the search information, a second vector representing the search information; segmenting the title to determine segmented words of the title; generating, based on the segmented words of the title, a third vector representing the title; and determining, 

Claim 15 is dependent on independent claim 12 and includes all the limitation of claim 12, therefore, claim 12 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the integrating the obtained at least one piece of comment information comprises:  34Attorney Docket No.: 60YN-301548 Client Ref. No.: A18768USintegrating the obtained at least one piece of comment information based on the ranking result of the comment information”. This process can be accomplished mentally, as a generic computing system is merely collecting information and displaying certain results in which is merely analyzing and displaying certain results under the human mind, and therefore, does not amount to significantly more than the abstract idea. 

Regarding claim 16- Step 1: The claim is directed towards a non-transitory computer readable medium of “for displaying comment information, the storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: receiving search result information 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 16 recites claim language of “…receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information…” can be interpreted as collecting and analyzing data. This process can be a mental process, as a person can write data down and make judgement on whether the retrieved information is can be integrated. Further, the claim recites, “displaying the comment integration information”. In this step, a person can visualize the combination of the retrieve comment and after determining and analyzing that the comment information can be united is based on a mental process is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “…receiving search result information that is in response to search request where the search result information comprising of a comment information associated with search information carried by the search request and determining whether the search result information specify any comment integration information…. The “receiving” and “determining” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, determining, and performing the integration of the comments for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving search result information in response to the search request and determining based on the search results information according to the comment integration information is to be integrated is recited at a high level of generality. The performing step of “receiving search result information that is in response to a search request, wherein the search result information comprises at least one piece of comment information associated with search information carried in the search request” and “determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated” is merely collecting information and analyzing which comment information can be aggregated and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance selecting information, based on types of information and availability of information in a power-grid environment, for collection, 

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 17 is dependent on independent claim 16 and includes all the limitation of claim 16, Therefore, claim 17 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated comprises: integrating, based on a preset integration template, the portion or all of the comment information carried in the search result information to obtain the comment integration information; or obtaining, from the search result information, the comment integration information after the portion or all of the comment information is integrated”. This process can be accomplished mentally, as a generic computing system is merely analyzing information and displaying certain results in which is merely obtaining data 

Claim 18 is dependent on independent claim 16 and includes all the limitation of claim 16, Therefore, claim 18 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “the displaying the comment integration information comprises: displaying the comment integration information in a barrage form; or displaying the comment integration information using a floating window or a sliding window”. This process can be accomplished mentally, as a generic computing system of displaying aggregated information under a interface in which utilizing obtaining data and displaying certain results in which can be performed under the human mind, and therefore, does not amount to significantly more than the abstract idea. 

Claim 19 is dependent on claim 18 which is further dependent on independent claim 16 and includes all the limitation of claim 16, Therefore, claim 19 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “after the displaying the comment integration information, the operations further comprise: receiving a publishing operation that is input by a user and that is based on the comment integration information; and publishing comment information of the user based on the publishing operation”. This process can be accomplished mentally, as a generic computing system is merely receiving input form the user to retrieve a request in which is merely obtaining data and 

Claim 20 is dependent on independent claim 16 and includes all the limitation of claim 16, Therefore, claim 20 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “before the receiving search result information that is in response to a search request, the operations further comprise: sending the search request to a server in response to an operation on a comment displaying control in a page, wherein the search result information is sent by the server”. This process can be accomplished mentally, as a generic computing system is merely analyzing the data before performing to display a certain results in which is merely analyzing and displaying a certain results under the human mind, and therefore, does not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2013/0339342 issued to Jain et al. (hereinafter as “Jain”).

	Regarding claim 1, JAIN teaches a method for displaying comment information, wherein the method comprises: receiving search result information that is in response to a search request (JAIN: [0042]; The query can be provided, by the user, in various ways via an electronic device, for example the electronic device 115. In one example, the query can be typed in a search box included in a web page. [0044]; At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query), wherein

 	the search result information comprises at least one piece of comment information associated with search information carried in the search request (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query); 

determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated (JAIN: [0045]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and 

displaying the comment integration information (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

	Regarding claim 2, JAIN teaches the determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated comprises: integrating, based on a preset integration template, the portion or all of the comment information carried in the search result information to obtain the comment integration information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query); or obtaining, from the search result information, the comment integration information after the portion or all of the comment information is integrated (JAIN: [0037]; The processor 210 is further configured to aggregate the engaging comments that are obtained from each comment cluster, with each other, to form a list of aggregated comments. Further, the processor 210 is operable to identify a plurality of independent comments included in the list of aggregated comments. The independent comments are classified into one or more topics associated with the query. [0049]; At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

	Regarding claim 3, JAIN teaches the displaying the comment integration information comprises: displaying the comment integration information in a barrage form (JAIN: [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions. Further, the list of engaging comments corresponds to various topics associated with the query, thereby engaging attention of the user to a greater extent. Furthermore, the list of engaging comments is devoid of spam and abusive contents. Also, the list of engaging comments can be entry points to articles corresponding to the query, thereby increasing the network traffic to the web page hosting the articles); or displaying the comment integration information using a floating window or a sliding window.  

	Regarding claim 4, JAIN teaches after the displaying the comment integration information, the method further comprises: receiving a publishing operation that is input by a user and that is based on the comment integration information (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments. At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions); and

publishing comment information of the user based on the publishing operation (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments. At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions).  

	Regarding claim 5, JAIN teaches before the receiving search result information that is in response to a search request, the method further comprises:  31Attorney Docket No.: 60YN-301548 Client Ref. No.: A18768US sending the search request to a server in response to an operation on a comment displaying control in a page (JAIN: [0020]-[0021]; In one example, the user can type the query in a search box of the search engine. In another example, the user can click on the query, for example, trending entities listed on the web page. The query for a particular subject, for example a celebrity, is communicated to the server 105 through the network 110 by the electronic device 115 in response to the user inputting the query. The server 105 communicates the query to a retrieval engine included in the server 105. The retrieval engine retrieves a set of comment clusters associated with the query entered by the user. The comment clusters associated with the query are retrieved from a comment cluster database), wherein

 	the search result information is sent by the server (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment cluster database 250 stores a plurality of comment clusters associated with various queries. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query).  

	Regarding claim 6, JAIN teaches the comment information comprises at least one of the following: identification information (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments),

 a comment content (JAIN: [0036]; The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments), and

a commenting time of a commenting user (JAIN: [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

	Regarding claim 7, JAIN teaches a method for displaying comment information, wherein the method comprises: receiving a search request from a terminal device (JAIN: [0042]; The query can be provided, by the user, in various ways via an electronic device, for example the electronic device 115. In one example, the query can be typed in a search box included in a web page. [0044]; At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query); 

obtaining at least one piece of comment information associated with search information carried in the search request (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query), and

 	integrating the obtained at least one piece of comment information (JAIN: [0045]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and

 transmitting the integrated comment information to the terminal device (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

	Regarding claim 12, JAIN teaches after the obtaining at least one piece of comment information associated with search information carried in the search request, the method further comprises: determining a similarity between the search information and the comment information, and ranking the comment information based on the similarity between the search information and the comment information, to determine a ranking result of the comment information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query); or ranking the comment information based on a number of messages that indicate a popular opinion and that are associated with the comment information, to determine the ranking result of the comment information (JAIN: [0048]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments); or ranking the comment information based on an amount of content of the comment information, to determine the ranking result of the comment information (JAIN: [0036]; The processor 210 is also operable to select engaging comments from each comment cluster included in the set of comment clusters. The engaging comments are selected based on a degree of relevance associated with each of the engaging comments. The degree of relevance specifies the closeness of the comment with the query. The engaging comments from each comment cluster are identified based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of likes, number of replies, number of votes and ratings, associated with comments included in the list of engaging comments); or ranking the comment information based on a commenting time of the comment information, to determine the ranking result of the comment information; or determining a similarity between the search information and the title of the webpage document to which the comment information belongs, and ranking the comment information 33Attorney Docket No.: 60YN-301548 Client Ref. No.: A18768USbased on the similarity between the search information and the title of the webpage document to which the comment information belongs, to determine the ranking result of the comment information.  

	Regarding claim 15, JAIN teaches the integrating the obtained at least one piece of comment information comprises:  34Attorney Docket No.: 60YN-301548 Client Ref. No.: A18768US integrating the obtained at least one piece of comment information based on the ranking result of the comment information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query).  

	Regarding claim 16, JAIN teaches a non-transitory computer-readable storage medium for displaying comment information (JAIN: [0031]; The term “machine-readable medium” as used herein refers to any medium that participates in providing data that causes a machine to perform a specific function. In an embodiment implemented using the server 105, various machine-readable media are involved, for example, in providing instructions to the processor 210 for execution. The machine-readable medium can be a storage medium, either volatile or non-volatile), the storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising (JAIN: [0031]; In an embodiment implemented using the server 105, various machine-readable media are involved, for example, in providing instructions to the processor 210 for execution): receiving search result information that is in response to a search request (JAIN: [0042]; The query can be provided, by the user, in various ways via an electronic device, for example the electronic device 115. In one example, the query can be typed in a search box included in a web page. [0044]; At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query), wherein 

the search result information comprises at least one piece of comment information associated with search information carried in the search request (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query);

 	determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated (JAIN: [0045]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. The comment clusters are stored in the comment cluster database based on, but not limited to, geographical area and time); and

 	displaying the comment integration information (JAIN: [0054]; At step 330, a list of engaging comments is displayed, to the user, on the web page. The list of engaging comments is selected from the independent comments that are classified into the topics).  

	Regarding claim 17, JAIN teaches the determining, based on the search result information, comment integration information after a portion or all of the comment information is integrated comprises: integrating, based on a preset integration template, the portion or all of the comment information carried in the search result information to obtain the comment integration information (JAIN: [0055]; In one example, a list of engaging comments is formed by selecting a pre-defined number of the independent comments from each of the topics associated with the query. The pre-defined number of the independent comments from each of the topics is selected based on, but not limited to, a degree of relevance to the query and ranking associated with the independent comments. Hence, the list of engaging comments, displayed to the user, corresponds to diverse topics associated with the query); or obtaining, from the search result information, the comment integration information after the portion or all of the comment information is integrated (JAIN: [0037]; The processor 210 is further configured to aggregate the engaging comments that are obtained from each comment cluster, with each other, to form a list of aggregated comments. Further, the processor 210 is operable to identify a plurality of independent comments included in the list of aggregated comments. The independent comments are classified into one or more topics associated with the query. [0049]; At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0056]; In some embodiments, the list of engaging comments can include a well-defined number of the independent comments that can be varied with respect to time).  

	Regarding claim 18, JAIN teaches the displaying the comment integration information comprises: displaying the comment integration information in a barrage form (JAIN: [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions. Further, the list of engaging comments corresponds to various topics associated with the query, thereby engaging attention of the user to a greater extent. Furthermore, the list of engaging comments is devoid of spam and abusive contents. Also, the list of engaging comments can be entry points to articles corresponding to the query, thereby increasing the network traffic to the web page hosting the articles); or displaying the comment integration information using a floating window or a sliding window.  

	Regarding claim 19, JAIN teaches after the displaying the comment integration information, the operations further comprise: receiving a publishing operation that is input by a user and that is based on the comment integration information (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging  At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions); and

 	publishing comment information of the user based on the publishing operation (JAIN: [0048]-[0049]; The engaging comments are selected based on a plurality of attributes. Examples of the attributes include, but are not limited to, number of replies associated with the engaging comments, number of votes associated with the engaging comments, ratings provided to the engaging comments, reputation of one or more users providing the engaging comments and popularity of the engaging comments. At step 320, the engaging comments, obtained from each comment cluster, included in the set of comment clusters, are aggregated, with each other, to form a list of aggregated comments. Various aggregating algorithms can be used for aggregating the list of engaging comments obtained from each comment cluster. [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions).  

	Regarding claim 20, JAIN teaches before the receiving search result information that is in response to a search request, the operations further comprise: sending the search request to a server in response to an operation on a comment displaying control in a page (JAIN: [0020]-[0021]; In one example, the user can type the query in a search box of the search engine. In another example, the user can click on the query, for example, trending entities listed on the web page. The query for a particular subject, for example a celebrity, is communicated to the server 105 through the network 110 by the electronic device 115 in response to the user inputting the query. The server 105 communicates the query to a retrieval engine included in the server 105. The retrieval engine retrieves a set of comment clusters associated with the query entered by the user. The comment clusters associated with the query are retrieved from a comment cluster database), wherein

 	the search result information is sent by the server (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment cluster database 250 stores a plurality of comment clusters associated with various queries. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0339342 issued to Jain et al. (hereinafter as “Jain”) in view of U.S Patent Application Publication 2002/0099700 issued to Wen-Syan Li (hereinafter as "Li").

	Regarding claim 8, JAIN teaches claimed invention substantially as claimed, and JAIN further teaches before the obtaining at least one piece of comment information associated with search information carried in the search request, the method further comprises: if a crawled webpage document comprises corresponding comment information, extracting the comment information in the webpage document (JAIN: [0057]; In some embodiments, a [0060]; The method specified in the present disclosure enables a user to view a list of engaging comments, associated with a query, that are provided by various users. By displaying the list of engaging comments, the user is enabled to obtain useful information associated with the query. Also, since the list of engaging comments are provided by anonymous users, the list of engaging comments are considered reliable, thereby enabling the user to make useful decisions. Further, the list of engaging comments corresponds to various topics associated with the query, thereby engaging attention of the user to a greater extent. Furthermore, the list of engaging comments is devoid of spam and abusive contents. Also, the list of engaging comments can be entry points to articles corresponding to the query, thereby increasing the network traffic to the web page hosting the articles); 

	JAIN does not explicitly teach establishing an index relationship between a title of the webpage document and the comment information in the webpage document.

	Li teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify JAIN (teaches receiving search result information that is in response to a search request and the search result information that comprises at least one piece of comment information associated with search information carried in the search request to further determining based on the search result information, comment integration information after a portion or all of the comment information is integrated and displaying the comment integration information with the teachings of Li (teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of discarding irrelevant information and only retrieving the ones that the pertain to the user’s focus to locate a match (See Li: [0082). In addition, the references (JAIN and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as JAIN and Li are directed to retrieving results and locating matches according to the user request to search for a match. 

	Regarding claim 9, JAIN teaches claimed invention substantially as claimed, and JAIN further teaches the obtaining at least one piece of comment information associated with search information carried in the search request comprises: determining, based on the index relationship, that the comment information in the webpage document is the comment information associated with the search information carried in the search request (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment cluster database 250 stores a plurality of comment clusters associated with various queries. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query).  

	JAIN does not explicitly teach in response to determining that the search information matches the title of the webpage document.

	However, Li teaches in response to determining that the search information matches the title of the webpage document (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify JAIN (teaches receiving search result information that is in response to a search request and the search result information that comprises at least one piece of comment information associated with search information carried in the search request to further determining based on the search result information, comment integration information after a portion or all of the comment information is integrated and displaying the comment integration information with the teachings of Li (teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of discarding irrelevant information and only retrieving the ones that the pertain to the user’s focus to locate a match (See Li: [0082). In addition, the references (JAIN and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as JAIN and Li are directed to retrieving results and locating matches according to the user request to search for a match. 

	Regarding claim 10, JAIN teaches claimed invention substantially as claimed, and Jain further teaches before the determining, based on the index relationship, that the comment information in the webpage document is the comment information associated with the search information carried in the search request (JAIN: [0035]; The processor 210 included in the server 105 is operable to receive the query provided by the user. The processor 210 is also operable to retrieve a set of comment clusters from a comment cluster database 250 coupled to the processor 210. In some embodiments, the processor 210 includes a retrieval engine 255 that is operable to retrieve the set of comment clusters from the comment cluster database 250. The comment cluster database 250 stores a plurality of comment clusters associated with various queries. The comment clusters are formed by combining the comments, provided by the users, on the query. Each comment cluster of the set of comment clusters includes the comments associated with the query).

	JAIN does not explicitly teach the method further comprises: 32Attorney Docket No.: 60YN-301548Client Ref. No.: A18768USsegmenting the title of the webpage document to determine segmented words of the title of the webpage document; segmenting a content of the search information to determine segmented words of the search information; and if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document.

	Li teaches the method further comprises:  32Attorney Docket No.: 60YN-301548Client Ref. No.: A18768USsegmenting the title of the webpage document to determine segmented words of the title of the webpage document (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance);

 	segmenting a content of the search information to determine segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); and 

if the segmented words of the title of the webpage document comprise the segmented words of the search information, determining that the search information matches the title of the webpage document (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify JAIN (teaches receiving search result information that is in response to a search request and the search result information that comprises at least one piece of comment information associated with search information carried in the search request to further determining based on the search result information, comment integration information after a portion or all of the comment information is integrated and displaying the comment integration information with the teachings of Li (teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of discarding irrelevant information and only retrieving the ones that the pertain to the user’s focus to locate a match (See Li: [0082). In addition, the references (JAIN and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as JAIN and Li are directed to retrieving results and locating matches according to the user request to search for a match. 

	Regarding claim 11, the modification of JAIN and Li teaches claimed invention substantially as claimed, and Li further teaches after the segmenting a content of the search information to determine segmented words of the search information, the method further comprises: performing stop word filtering on the segmented words of the search information to obtain filtered segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); and

if the segmented words of the title of the webpage document comprise the filtered segmented words of the search information, determining that the search information matches the title of the webpage document (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows).  

	Regarding claim 13, Jain teaches the claimed invention substantially as claimed, and Jain further teaches the determining a similarity between the search information and the comment information comprises: segmenting a content of the comment information to determine segmented words of the comment information (Jain: [0043]-[0044]; The query can be provided in various formats. Examples of the formats include, but are not limited to, text, image and voice. At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query. The comments are provided online by one or more users. [0046]; A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters); 

generating, based on the segmented words of the comment information, representing the comment information (Jain: [0043]-[0044]; The query can be  At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query. The comments are provided online by one or more users. [0046]; A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters); 

segmenting a content of the search information to determine segmented words of the search information (Jain: [0043]-[0044]; The query can be provided in various formats. Examples of the formats include, but are not limited to, text, image and voice. At step 310, a set of comment clusters are retrieved from a comment cluster database, for example the comment cluster database 250. Each comment cluster included in the set of comment clusters includes a plurality of comments associated with the query. The comments are provided online by one or more users. [0046]; A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters); and

 	generating, based on the segmented words of the search information, representing the search information (Jain: [0045]-[0046]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters); and

 	determining the similarity between the search information and the comment information (Jain: [0045]-[0046]; The comment cluster database includes a plurality of comment clusters associated with multiple queries. The comment clusters included in the comment cluster database are formed by combining the comments on the query that are provided by the users. A retrieval engine, for example the retrieval engine 255, included in a processor is used for retrieving the set of comment clusters from the comment cluster database. In some embodiments, for a given query, the retrieval engine employs one or more distance metric algorithms, for example, a cosine similarity algorithm, to retrieve the set of comment clusters).  

	Jain does not explicitly teach a first vector, second vector, and based on the first vector and the second vector.

	Li teaches a first vector (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0), 

second vector (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0), and

 	based on the first vector and the second vector (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify JAIN (teaches receiving search result information that is in response to a search request and the search result information that comprises at least one piece of comment information associated with search information carried in the search request to further determining based on the search result information, comment integration information after a portion or all of the comment information is integrated and displaying the comment integration information with the teachings of Li (teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of discarding irrelevant information and only retrieving the ones that the pertain to the user’s focus to locate a match (See Li: [0082). In addition, the references (JAIN and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as JAIN and Li are directed to retrieving results and locating matches according to the user request to search for a match. 

	Regarding claim 14, Jain teaches claimed invention substantially as claimed, however Jain does not explicitly teach the determining a similarity between the search information and the title of the webpage document to which the comment information belongs comprises: segmenting a content of the search information to determine segmented words of the search information; generating, based on the segmented words of the search information, a second vector representing the search information; segmenting the title to determine segmented words of the title; generating, based on the segmented words of the title, a third vector representing the title; and determining, based on the second vector and the third vector, the similarity between the search information and the title of the webpage document to which the comment information belongs.

	Li teaches the determining a similarity between the search information and the title of the webpage document to which the comment information belongs comprises: segmenting a content of the search information to determine segmented words of the search information (Li: [0035]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that presence of that same keyword buried in the body of the document. [0039]; First, a check may be performed to determine if the word is contained in a “stop word list,” i.e. a list of words which are not likely to be relevant search terms in any event. For example, words such as “a,” “the,” and “we” may be included in this list; these words may be considered so common as to be irrelevant. If the word is found in the stop word list, that word may be discarded as irrelevant; if the word is not found in the stop word list, a focused search may continue as follows); 

generating, based on the segmented words of the search information, a second vector representing the search information (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0); 

segmenting the title to determine segmented words of the title (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned to HTML documents or pages not only according to the mere presence of a keyword, but also according to the location of that keyword within the overall structure of the HTML document; as noted above, it is within the scope and contemplation of the present invention to employ a focused search engine and method in the context of XML and other markup language documents as well. Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance);

 	generating, based on the segmented words of the title, a third vector representing the title (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0); and 

determining, based on the second vector and the third vector (Li: [0067]-[0068]; In one implementation, a focused search engine and method may query the document database with the keywords “NBA” and “Final” based on a traditional Boolean model, and subsequently use the category-specific keywords to rank the extracted documents based on a vector model….for example, a focused search engine and method may retrieve documents purely based on a vector model, where the document may be represented by a vector of a pair (K i,wi) for all words found in the document collection. When the two query terms, Kx and Ky, are used to search the Sport category, for example, the weights wx and wy may be set to 1, and all Ki which are not relevant to the Sport category may be set to 0), the similarity between the search information and the title of the webpage document to which the comment information belongs (Li: [0035]-[0036]; A focused search engine may operate under the theory that the different parts of a Web document (URL, title, body, link, anchor, highlighted word, etc.) may advantageously be assigned different respective weights when considering page relevance. For example, the presence of a keyword in the title of a page may generally be considered more of an indication of that page's relevance with respect to the keyword than the presence of that same keyword buried in the body of the document or located elsewhere. For example, relevance weights may be assigned  Relevance weights, with respect to a particular request for information or query search term or keyword, may be at a maximum in situations where the keyword is present in the area of the document that is most indicative of relevance, whereas the weights may be scaled down in situations where the keyword is located in an area of the document that is typically less related to relevance).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify JAIN (teaches receiving search result information that is in response to a search request and the search result information that comprises at least one piece of comment information associated with search information carried in the search request to further determining based on the search result information, comment integration information after a portion or all of the comment information is integrated and displaying the comment integration information with the teachings of Li (teaches establishing an index relationship between a title of the webpage document and the comment information in the webpage document). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of discarding irrelevant information and only retrieving the ones that the pertain to the user’s focus to locate a match (See Li: [0082). In addition, the references (JAIN and Li) teach features that are directed to analogous art and they are directed to the same field of endeavor as JAIN and Li are directed to retrieving results and locating matches according to the user request to search for a match. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2012/0144311 issued to Yeh et al. (hereinafter as “Yeh”) teaches a new commenting server including filtering unit in allowing trusted or curated users/authors to post comments in a particular portion of the webpage of a news website.
U.S Patent Application Publication 2013/0246972 issued to Kei TATENO (hereinafter as “TATENO”) teaches a information processing device includes a comment collection that collects comments on submission target that progresses with the passage of time and selects comments to be presented from collected comments to a user based on the characteristics of the user.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/4/2021
/ANDREW N HO/Examiner
Art Unit 2162